l. ~




                  Case 8:20-cv-01241-PJM Document 3 Filed 05/26/20 Page 1 of 3



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

        KAREN LUNDREGAN,

            Plaintiff,

            v.                                                      Civil Action No.: PJM-20-1241

        OFFICE OF PUBLIC AND INDIAN                                 (Related cases: PJM-19-1369
          HOUSING DEPT. OF HOUSING AND                                              PJM-20-1242)
          URBAN AFFAIRS,

            Defendant.

                                           MEMORANDUM OPINION

                 On May 18,2020, Plaintiff Karen Lundregan filed the above entitled complaint along with

       a Motion to Proceed in Forma Pauperis, which the Court now grants. For the reasons stated herein,

       the complaint must be dismissed.

                 Title 28 U.S.C. ~ 1915(a)(1) permits an indigent litigant to commence an action in this

       Court without prepaying the filing fee. To guard against possible abuses of this privilege, the

       statute requires dismissal of any claim that is frivolous or malicious, or fails to state a claim on

       which relief may be granted. 28 U.S.C. ~ 1915(e)(2)(B)(i) and (ii). This Court is mindful, however,

       of its obligation to liberally construe self-represented,pleadings,   such as the instant Complaint. See

       Erickson v. Pardus, 551 U.S. 89,94 (2007). In evaluating such a Complaint, the factual allegations

       are assumed to be true. ld. at 93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56

       (2007)). Nonetheless, liberal construction does not mean that this Court can ignore a clear failure

       in the pleading to allege facts which set forth a cognizable claim. See Weller v. Dep't of Soc.

       Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775 F.2d 1274, 1278

       (4th Cir. 1985) (stating a district court may not "conjure up questions never squarely presented.").

       In making this determination, U[t]hedistrict court need not look beyond the complaint's allegations
..
               Case 8:20-cv-01241-PJM Document 3 Filed 05/26/20 Page 2 of 3



              It must hold the pro se complaint to less stringent standards than pleadings drafted by

     attorneys and must read the complaint liberally." White v. White, 886 F. 2d 721, 722-723 (4th Cir.

     1989).

              Plaintiff alleges that Public and Indian Housing (PIH) Assistant Secretary R. Hunter Kurtz

     has "failed to directly respond to [her] complaint against the Housing Opportunities Commission

     (HOC) of Montgomery County, Maryland." ECF No.1 at 6. According to Plaintiff, "PIH oversees

     HOC and should have investigated [her] complaint and resolved it." !d. Plaintiff recounts her

     attempts to contact officials regarding her complaint, stating she was assured of return phone calls

     when she went to the HUD office in the District of Columbia, but the phone calls never

     materialized.   !d. She claims "HOC has broken numerous HUD guidelines and continued to

     discriminate and retaliate against [her]."   Although Plaintiff admits that her frustration is the

     impetus for this lawsuit, she does not include a description of her underlying claim.

              Importantly, Plaintiff is currently litigating her claims against the HOC in a separate,

     related case. See Lundregan v. Housing Opportunities Commission, et aI., Civil Action PJM-19-

     1369 (D. Md.). To the extent there is a viable claim hidden in the vague allegations raised in her

     current complaint, Plaintiff s attempt to initiate an entirely separate legal proceeding involving the

     same parties and, presumably, related claims amounts to "claim splitting."        "Like res judicata,

     claim splitting 'prohibits a plaintiff from prosecuting its case piecemeal, and requires that all

     claims arising out of a single wrong be presented in one action.' Myers v. Colgate-Palmolive     Co.,

     102 F.Supp.2d 1208, 1224 (D. Kan. 2000)(internal citations omitted). Thus, when a suit is pending

     in federal court, a plaintiff has no right to assert another action 'on the same subject in the same

     court, against the same defendant at the same time.'" Sensormatic Sec. Corp. v. Sensormatic Elecs.




                                                       2
..
              Case 8:20-cv-01241-PJM Document 3 Filed 05/26/20 Page 3 of 3



     Corp., 452 F. Supp.2d 621, 626 (D. Md. 2006), affd, 273 F.App'x 256 (4th Cir. 2008) quoting

     .Curtis v. eWbank, NA., 226 F.3d 133, 138-39 (2nd Cir. 2000).

            Because the instant complaint states no discernible claim and likely involves claims closely

     related to Plaintiff s currently pending lawsuit, the complaint shall be dismissed by separate Order

     which follows.



     ~/LA~
     Date                                                    TER J. MESSITTE
                                                           D STATES DISTRICT JUDGE




                                                      3
